 
 

at 7 yeacs oi}

ald feeaas 4 C40

  

cose: ELK) 14 -Gaee31:19-cr-00183-ELH Document 19 Filed 06/21/19 Page 1 of #4 20i9

   

"RE" SOUAT
RIS TALS? OF MA SLAG

_— “we
roy Aanle 3 feet Raosenskee] . £ en 24 peers olf). T wes bern va Moscow Rosse and wes adogled
7 ; * 2 a

J BY
Roth fny dare nks iA Masse. des ether Z “rey very beuns » my eher died vhen Ct wets 3 ear

 

about 957 weak

acetdert, my mether and her boyfrien| befh did drucs eng drank infeoat of me Wien £ AS

eff, “y mote cs boyfriend abused me and her every time Aé wag on drugs or drank. zr

 

wos Sex Ralt ¥

bised and becten by hen, while. my milter wet, drunk or too hig’ bo care thew mé, at

 

‘

 

ane day she he,

enoigh of He abse from hee boyfriend, So we decided ty leave, but we didn't get far,

de followed us dnd shot ray? mother ‘s dle head inhro- wf of me cind SEX well abused ae while ae mefler

 

led Here dex g

Abler ott of thes Aappéndd L wes taten te ny gtand nether’ 5 _te five weft ny. But Hn yn

 

 

grand mobher
Secoded fe teks

&

Lbunfda't fake care of me because we were very poor. ve Iived next fe adenp. Ser_ She

me. fer ars 2tPlenace uwrhe re, ‘She frevgit x's lave % beHer iefe. wet! flat uresn + true

 

a
skal, 2 pray &

 

used, stacved ans Again Sek nally abused by fie. werkKecs fhere. , Wwe woald tlse have. fe

deep wander b [kets- amd sometimes becten with « belb ee Sfeansled - Thies wasn't doe bike £ waded. Qut

fe, Chan ged

Len my factubs Nou , end ang alopted ne and bremehk me- fo_tye States am Alusust of

 

 

444. x went Lt

MNS pped sn on

alt Arivete- sehew's aly my life. | Rut during Hate Setool (AccALbislee cucley) something
head cnd T Stacte 4 te Strasele, L£ wt de pressed and 3 acted fey de tb ing I did't undersbuns

 

oa an .
acents. + sheeted te fake. Haring from my purenb for mene y because, £ alvays te sy weft

 

‘flere dd ate [Pp
2

 

soney ( peaplé thought). Something in my head frvgge cl my past and 5 gtf fin impulse. ty phe Aasngs:

6a. 5, r oer hte Ginaned friable ac hey fo Vow Press pecfle wibh preney, Ths 's He resson F have dene

 

 

Orne ctierd at fc in vay Ife Hat TZ hale. ans resect « tT herve made np bhoeres end ies Gheout myselt tiet

cen't true, te |maake musth! jeokK betlee, F went to tlernny foc yeaes and though £wes peter becouse
TS a

 

” heohie we St lence do cae Pocinks about whet really happened tn Russeg Gnd my fe, Leel/ AL Lost

 

 

Yyeor, £ stacted fo teu ggle Agts and sticted +e be teh pecserny det £ dida't wretnt te be ever Agerns fF started

o ite. and ma hel

“fo stores Shout mysell tet weren't teve. ZL ve getten re ell vn a moder mess cud FT
> 2

 

it. This proud year F was so depressed thet A made 4 facebook pest that sord DF Wanted ta

 

ate. my Sele fol

ind my life ay

A ent info a_mental Hosp't| because F'n not happy wih my fe. and past. F need

 

lp and not poison. E have feared « medor (esson wile bevag fee-ded nO ot Towian Detention Center,

 

- need te Chobe

 

@, Gud seek Therapy | 6 wun sling QGS0 ms = want! He Prager help by Change my LEE Atound |

- Com'f Heep hiict ng Ae peole- Ayech love end face Shout vné . bKe poy foextrts Het Lo ma $5. ond. love, Et

 

a§ been ro usi,

 

Special £ ddd

for fh foacents Gnd FS. My - mobjer lost her doh at Lavola Lratyers ti » phere, She Ww

ation Dicector, Poy father hag bis own Business Es on Ens taving compuny. But my pucends
7 : a 7 7+

 

 

 

 

ad F ace Strhigsl ng we Fy coene y . Z dort Wmt to sé eke fovents fase ects host became F em ta Prison
 

 

£ arm very Scand

Case 1:19-cr-00183-ELH Document 19 -Filed 06/21/19 Page 2 of 3 |
3 to 52 te ptisvon for the stup'd Fhincs Dive dene. Lean't fose my Paceeds or have them tose me, £

 

weld beresk rv

 

“ pecents heats and F can't let trot happen, Goth mye Poceeds alse fue bes acublemns, 2 ako

 

have health 1st

my sfrn€

 

and Pvibing

nes I have, a Soffbcl Tamper + tn my back dtat re 4row'ng and wa pp ns Gtpund

L- ribs. £ sis Can if leswe. rer _perents wih, debt end algo my debt} o. bp. = worry fa —

 

Teinity Ln sped

Z

Mons. whiol 1's Gn Ensuranc® Ad dusbing Company feat ins peaks roots for weather damace..

 

ilso have any

4

h-ry Boosiness eiwhiel (4 4 G Hee (Rook: ng Compeny that L sferted o. th ye Plen_ i'n noise

 

But Vke Ll seis

fics pest yest hes heen rensh be mee and me percents. L Krome ans) nndersbe,| tint £ have, dene

 

hoped things fa

oe Ife end =z arm deeply secey’ for uct A5, and hyi'ng fe he people fat Fteve and coce ghe--

 

f beve burt fry

fecents fhe most and con't jo fat tnymecé. £ an very Scored fe my Nhe to co by prison. F woul

 

rathec be. gent

peck fo Russie then 50 fe prison and lose everything Live, worked herd for. £ need help and

 

not PCl gen. 4

a

hare fe cet Lele and werk fp help my parents Hout have Sven me evervlt, et le, Fog

 

aly Secry fot

 

pee an fest Lee

i went to ao 4

huct: so Peofe tn my Ir fe. cmd want to ash for focgrre fess, - Tam really + not fat f22ESO jer
dew eck o> that recerd, F want ty Change my fs fe. Groond and dy goed énd be hepay with my fe

q

 

Cs, Because,

a

ck fo sthow! when £6et ouf and do CoOL drivieg er more fo Fexes tnd work eng 0]

t feel h#Ke ae one will Gwe mes vob wef, ay rect d,. Zve Always had. He drecm of becom

 

_Neavy SEAL

“aS.

 

Povirnmenf, I

B

lec FAL Cra, DEA, Secret Sewiee. gr even ay inforenant'/ spy bia the lanted Stobes

a “ ,
Lit nv one vill herd me with my rttord. Z Leen? On xf. [fe fe hoeri Er and bave- G Civeer

1

 

there Lam pe

lad of whet F Se and not be sad make np stu ft. Z need te cet Aele because To have PISO er

 

e med, tag thet

f

kc: "S4Er5s my (Post i fe-, FT prank to dake. ce 711 Ste hes and tacn then. ate oe poctun:fies 2

 

leeal y | Sorry fh

jone. Thig ss

leaf

ee

aa

Yq

ne back fe (dussig for a

tk,
oY

comy cebrans ted prey everyday. _ not fo be gent to Person aTh's fs who EF yas. veskely: Mel td's

the # on, te, day, 4_betlec ard _hepry pesson, Plesse to Ged den’ Cot me Mm petsen, Send

 

 

 

 

>

thee be forumeded do te

Ro

 

er Het bas Mes case please.

 

 

 

 

 
 

Case 1:19-cr-00183-ELH Document 19 Filed 06/21/19 Page 3 of 3

\O
uo?

    

EQIO-bI HT 2H O8°7 acces taste
eed tete TE epee ( Effet {tpl tpt Uff eng lf oS ate Pi Ps

JOTIR Chis © Bsomp joy
+5 Prog oy 5a 10]
BSP 0) AP 43a) fo yrxa}D

ALNeee

MoryoMes wig

 

So}

 

— fotre Gat tvesmey
Dad ASE OCL
J a2ySuraseans wes
